--------------------------------------------------------------------------------

Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made as of this 20th day of November, 2013 (the
“Effective Date”), between ROYAL BANCSHARES OF PENNSYLVANIA, INC., a
Pennsylvania business corporation (the “Corporation”), ROYAL BANK AMERICA, a
Pennsylvania chartered bank (the “Bank”), and ANDREW J. MILLER, an adult
individual (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Corporation, the Bank, and Executive desire to enter into an
agreement providing for the terms of Executive’s employment with the Corporation
and the Bank.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1.  Employment.  The Corporation and the Bank each hereby employs Executive and
Executive hereby accepts employment with the Corporation and the Bank, on the
terms and conditions set forth in this Agreement.
 
2.  Duties of Employee.  Executive shall serve as an Executive Vice President
and Chief Lending Officer of the Bank, reporting to the Chief Executive Officer
and shall have such powers and duties as may from time to time be reasonably
prescribed by the Chief Executive Officer, provided such powers and duties are
consistent with Executive’s position as a senior executive officer of the Bank. 
Executive shall devote his full time, attention and energies to the business of
the Corporation and the Bank during the Employment Period (as defined in Section
3 of this Agreement); provided, however, that this Section 2 shall not be
construed as preventing Executive from (a) engaging in activities incident or
necessary to personal investments, (b) acting as a member of the board of
directors of any non-profit association or corporation, or (c) being involved in
any other activity with the prior approval of the Board of Directors of the
Corporation (the “Board”) or the Board of Directors of the Bank (the “Bank
Board”).  Executive shall not engage in any business or commercial activities,
duties or pursuits which compete with the business or commercial activities of
the Corporation or the Bank, nor may Executive serve as a director or officer or
in any other capacity in a company which competes with the Corporation or the
Bank.
 
3.  Term of Agreement.
 
(a)  Employment Period.  This Agreement shall be for a period (the “Employment
Period”) beginning on the Effective Date, and if not previously terminated
pursuant to the terms of this Agreement, ending December 31, 2014; provided,
however, that the Employment Period shall be automatically renewed on January 1,
2015 (the “Renewal Date”) for a period ending one (1) year from the Renewal Date
unless either party shall give written notice of non-renewal to the other party
at least ninety (90) days prior to the Renewal Date, in which event this
Agreement shall terminate at the end of the Employment Period.  If this
Agreement is renewed on the Renewal Date, it will be automatically renewed on
the first anniversary date of the Renewal Date and each subsequent year (the
“Annual Renewal Date”) for a period ending one (1) year from each Annual Renewal
Date, unless either party gives written notice of non-renewal to the other party
at least ninety (90) days prior to the Annual Renewal Date, in which case this
Agreement shall terminate at the end of the Employment Period.
1

--------------------------------------------------------------------------------

(b)  Notwithstanding anything herein contained to the contrary, nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement upon such terms as the
Board and Executive may mutually agree.
 
(c)  Termination for Cause.  Notwithstanding the provisions of Section 3(a) of
this Agreement, this Agreement may be terminated by the Corporation or the Bank
for Cause (as defined herein).  As used in this Agreement, “Cause” shall mean
any of the following:
 
(i)  Executive’s conviction of or plea of guilty or nolo contendere to a felony
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of sixty (60) consecutive days or more;
 
(ii)  Executive’s willful failure to follow the good faith lawful instructions
of the Board of Directors of Corporation or Bank with respect to their
operations, after written notice from Corporation or Bank and a failure to cure
such violation within ten (10) days of said written notice, unless it is
apparent under the circumstances that Executive is unable to cure such
violation; or
 
(iii)  Executive’s willful failure to substantially perform Executive’s duties
to Corporation or Bank, other than a failure resulting from Executive’s
incapacity because of physical or mental illness, as provided in subsection (e)
of this Section 3, after written notice from Corporation or Bank and a failure
to cure such violation within ten (10) days of said written notice, unless it is
apparent under the circumstances that Executive is unable to cure such
violation, which failure results in injury to Corporation or Bank, monetarily or
otherwise.
 
(iv)  Executive’s intentional violation of the provisions of this Agreement,
after written notice from Corporation or Bank and a failure to cure such
violation within ten (10) days of said written notice, unless it is apparent
under the circumstances that Executive is unable to cure such violation;
 
(v)  dishonesty of Executive in the performance of his duties;
 
(vi)  Executive’s removal or prohibition from being an institution-affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or any applicable Regulatory
Agency;
 
(vii)  the willful engaging by Executive in misconduct injurious to the
Corporation or Bank after notice from Corporation or Bank, and a failure to cure
such conduct within twenty (20) days;
2

--------------------------------------------------------------------------------

(viii)  the  breach of Executive’s fiduciary duty to the Corporation or Bank
involving personal profit;
 
(ix)  Executive’s willful violation of (1) any material law, rule or regulation
applicable to Corporation, or Bank, or (2) any final cease and desist order
issued by an applicable regulatory agency;
 
(x)  conduct on the part of Executive that brings public discredit to
Corporation or Bank or that is clearly contrary to the best interests of
Corporation or Bank;
 
(xi)  unlawful harassment by Executive against employees, customers, business
associates, contractors or vendors of Corporation or Bank following an
investigation of the claims by a third party;
 
(xii)  any act of fraud or misappropriation against the Corporation, the Bank,
or their customers, employees, contractors or business associates;
 
(xiii)  intentional misrepresentation of a material fact, or intentional
omission of information necessary to make the information supplied materially
misleading, in application or other information provided by Executive to
Corporation or Bank in connection with Executive’s employment with Corporation
or Bank; or
 
(xiv)  the existence of any material conflict between the interests of
Corporation or Bank and Executive that is not disclosed in writing by Executive
to Corporation or Bank prior to action and approved in writing by the Board of
Directors, and, after notice from Corporation or Bank, a failure to cure such
conflict within twenty (20) days of said notice.
 
If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that:
 
(i)  the Bank shall pay to Executive the unpaid portion, if any, of his Annual
Base Salary through the date of termination; and
 
(ii)  the Bank shall provide to Executive such post-employment benefits, if any,
as may be provided for under the terms of the employee benefit plans of the Bank
then in effect, provided that the cost to the Bank of such post-employment
benefits shall not exceed an amount equal to one year of Executive’s Annual Base
Salary.

 
(d)  Death.  Notwithstanding the provisions of Section 3(a) of this Agreement,
this Agreement shall terminate automatically upon Executive’s death and
Executive’s rights under this Agreement shall cease as of the date of such
termination, except that (i) the Bank shall pay to Executive’s spouse, personal
representative, or estate the unpaid portion, if any, of his Annual Base Salary
through date of death and (ii) the Bank shall provide to Executive’s dependents
any benefits due under the Bank’s employee benefit plans.

 
(e)  Disability.  Executive, the Corporation and the Bank agree that if
Executive becomes Disabled, within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder,
and becomes eligible for employer-provided short-term and/or long-term
disability benefits, or worker’s compensation benefits, then the Bank’s
obligation to pay Executive his Annual Base Salary shall be reduced by the
amount of the disability or worker’s compensation benefits received by
Executive.
3

--------------------------------------------------------------------------------

Executive, the Corporation, and the Bank agree that if, in the judgment of the
Board, Executive is unable, as a result of illness or injury, to perform the
essential functions of his position on a full-time basis with or without a
reasonable accommodation and without posing a direct threat to himself or others
for a period of six months, the Corporation and the Bank will suffer an undue
hardship in continuing Executive’s employment as set forth in this agreement. 
Accordingly, this Agreement shall terminate at the end of the six-month period,
and all of Executive’s rights under this Agreement shall cease, with the
exception of those rights which Executive may have under the Bank’s employee
benefit plans.

 
(f)  Resignation from Board of Directors.  In the event Executive’s employment
under this Agreement is terminated for any reason, if applicable, Executive’s
service as a Director of the Corporation, the Bank, and any affiliate or
subsidiary thereof shall immediately terminate.  This Section 3(e) shall
constitute a resignation notice for such purposes.
 
4.  Employment Period Compensation.  Benefits and Expenses.
 
(a)  Annual Base Salary.  For services performed by Executive under this
Agreement, the Bank shall pay Executive an annual base salary during the
Employment Period at the rate of $215,000 per year, minus applicable
withholdings and deductions, payable at the same times as salaries are payable
to other executive employees of the Bank (the “Annual Base Salary”).  The Annual
Base Salary shall be reviewed annually by the Board or the Bank Board and either
may, from time to time, increase Executive’s Annual Base Salary, and any and all
such increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases.  In reviewing adjustments to Annual Base Salary, the Board or the
Bank Board shall consider relevant market data regarding executive salaries at
peer financial institutions and the performance of the Corporation and the Bank
under Executive’s leadership.
 
(b)  Bonus.  The Board and the Bank Board may provide for the payment of an
annual bonus to Executive as it deems appropriate to provide incentive to
Executive and to reward Executive for his performance.  Such bonus may, but need
not be, determined in accordance with any incentive bonus programs for executive
officers as approved by the Board and the Bank Board.  The payment of any such
bonuses will not reduce or otherwise affect any other obligation of the Bank to
Executive provided for in this Agreement.
 
(c)  Vacations, Holidays, etc.  During the term of this Agreement, Executive
shall be entitled to be paid annual vacation in accordance with the policies as
established from time to time by the Bank Board.  Executive shall also be
entitled to all paid holidays, sick days and personal days provided by the Bank
to its regular full-time employees and senior executive officers.
 
(d) Stock Based Incentives. During the term of this Agreement, Executive shall
be entitled to such stock based incentives as may be granted from time to time
by the Board under the Corporation’s stock based incentive plans and as are
consistent with Executive’s responsibilities and performance. Notwithstanding
the foregoing, as of the Effective Date, the Corporation shall award Executive
10,000 shares of restricted stock which shall become 100% vested on the third
anniversary of the date of grant. This award shall be governed by the terms and
conditions of the Royal Bancshares of Pennsylvania, Inc. 2007 Long-Term
Incentive Plan which is incorporated herein by reference.
4

--------------------------------------------------------------------------------

(e)  Employee Benefit Plans.  During the term of this Agreement, Executive shall
be entitled to participate in or receive the benefits of any employee benefit
plan currently in effect at the Bank, subject to the eligibility and terms of
each such plan, until such time that the Bank Board authorizes a change in such
benefits.  Corporation and Bank shall not make any changes in such plans or
benefits which would adversely affect Executive’s rights or benefits thereunder,
unless such change occurs pursuant to a program applicable to all executive
officers of Corporation and Bank and does not result in a proportionately
greater adverse change in the rights of or benefits to Executive as compared
with any other executive officer of Corporation and Bank.  Nothing paid to
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to Executive
pursuant to Section 4(a) hereof.
 
(f)  Business Expenses.  During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board or the Bank Board for its executive
officers.

 
5.  Rights in Event of Termination of Employment after a Change in Control.
 
(a)  In the event that Executive’s employment is involuntarily terminated by the
Corporation or the Bank without Cause (other than for death or Disability)
during the term of this Agreement after a Change in Control or Executive’s
employment is voluntarily terminated by Executive for Good Reason after a Change
in Control (defined in Section 5(d) below), Executive shall be entitled to
receive the compensation and benefits set forth below:
 
(i)  Executive shall be paid, within twenty (20) days following termination, a
lump sum cash payment equal to one year of Executive’s Annual Base Salary.  Such
amount shall be subject to federal, state, and local tax withholdings.
 
(b)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of payment or the benefit provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.
 
(c)  As used in this Agreement, “Change in Control” of the Corporation shall
mean
 
(i) a merger, consolidation or division involving Corporation or Bank, (B) a
sale, exchange, transfer or other disposition of substantially all of the assets
of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy-five percent (75%) or more of the members of the
Board of Directors of Corporation or Bank who are not interested in the
transaction and (z) a majority of the members of the Board of Directors of the
legal entity resulting from or existing after any such transaction and the Board
of Directors of such entity’s parent corporation, if any, are former members of
the Board of Directors of Corporation or Bank; or
5

--------------------------------------------------------------------------------

(ii)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than Corporation or
Bank or any “person” who on the date hereof is a director or officer of
Corporation or Bank, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of
Corporation or Bank representing twenty-five percent (25%) or more of the
combined voting power of Corporation or Bank’s then outstanding securities;
provided, however, that for the purposes of this Agreement, a Change in Control
shall not result from: any transfer of ownership, which would otherwise cause
the transferee to be a beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly through any contract, arrangement,
understanding, relationship or otherwise, to a family member of Daniel M. Tabas,
who is not currently a director or an officer of the Corporation or the Bank, of
securities of the Corporation, which are solely or jointly owned or titled in
the name of Daniel M. Tabas, the estate of Daniel M. Tabas, or any trust, proxy,
power of attorney, pooling arrangement or any other contract or arrangement or
other special purpose entity in which Daniel M. Tabas either is the grantor,
settlor, or otherwise caused to be formed; or controls the voting rights or
disposition of shares of the Corporation;
 
(iii)  during the period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation or Bank cease for
any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least sixty-seven percent (67%)
of the directors then in office who were directors at the beginning of the
period; or
 
(iv)  any other transaction involving the Corporation or Bank similar in effect
to any of the foregoing and designated as a Change in Control by the Board.

 
(d)  As used in this Section 5, the term “Good Reason” shall mean (i) a material
diminution in salary, (ii) a material diminution in authority, duties or
responsibilities, or (iii) a reassignment which assigns full-time employment
duties to Executive at a location more than fifty (50) miles from the
Corporation’s principal executive office on the date of this Agreement, in all
cases after notice from Executive to the Corporation within ninety (90) days
after the initial existence of any such condition that the condition constitutes
Good Reason and the failure of the Corporation or the Bank to cure such
situation within thirty (30) days after said notice.
 
(e)  In the event Executive becomes entitled to any of the payments set forth in
this Section 5, he shall not be entitled to any of the payments set forth in
Section 6.
6

--------------------------------------------------------------------------------

6.  Rights in Event of Termination of Employment Absent Change in Control.
 
(a)  If Executive’s employment is involuntarily terminated by the Corporation or
the Bank without Cause (other than for death or Disability) absent a Change in
Control, Executive shall be entitled to receive the compensation and benefits
set forth below as defined below:
 
(i)  Executive shall be paid, within twenty (20) days following termination, a
lump sum cash payment equal to one year of Executive’s Annual Base Salary.  The
amount shall be subject to federal, state and local tax withholdings.
 
(b)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise, nor
shall the amount of payment or the benefit provided for in this Section 6 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.
 
(c)  In the event Executive becomes entitled to any of the payments set forth in
this Section 6, he shall not be entitled to any of the payments set forth in
Section 5.

 
7.  Covenant Not to Compete.
 
(a)  Executive hereby acknowledges and recognizes the highly competitive nature
of the business of the Corporation and the Bank and accordingly agrees that,
during and for the applicable period set forth in Section 7(c) hereof, Executive
shall not:
 
(i)  enter into or be engaged (other than by the Corporation or the Bank),
directly or indirectly, either for his own account or as agent, consultant,
employee, partner, officer, director, proprietor, investor (except as an
investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (A) the
banking (including bank holding company) or financial services industry, or (B)
any other activity in which Corporation or the Bank or any of their subsidiaries
are engaged during the Employment Period, in any county in which, at the date of
termination of Executive’s employment, a branch location, office, loan
production office, or trust or asset and wealth management office of
Corporation, the Bank, or any of their subsidiaries are located
(“Non-Competition Area”); or
 
(ii)  solicit, directly or indirectly, any “person” (as such term is defined
under Section 3 of the Employee Retirement Income Security Act of 1974, as
amended) who is, or was during the then most recent 12-month period, a customer
of the Corporation or the Bank or any of their respective subsidiaries to divert
their business from the Corporation and/or the Bank; or
 
(iii)  solicit, directly or indirectly, any person who is, or was during the
then most recent 12-month period, employed by the Corporation or the Bank or any
of their respective subsidiaries to leave the employ of the Corporation or the
Bank.
7

--------------------------------------------------------------------------------

Notwithstanding the foregoing, Executive shall not be prohibited from making
personal investments, loans or real estate transactions comparable to such
transactions which would have been permitted during Executive’s employment with
the Corporation or Bank.
 
(b)  It is expressly understood and agreed that, although the parties consider
the restrictions contained in Section 7(a) hereof reasonable for the purpose of
preserving for the Corporation, the Bank and their subsidiaries their good will
and other proprietary rights, if a final judicial determination is made by a
court having jurisdiction that the time or territory or any other restriction
contained in this Section 7(a) hereof is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of Section 7(a)
hereof shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.
 
(c)  The provisions of this Section 7 shall be applicable commencing on the date
of this Agreement and continuing for twelve (12) months after the effective date
of the termination of Executive’s employment; provided, however, that in the
event Executive’s employment terminates as a result of delivery of a notice of
non-renewal by the Corporation or the Bank in accordance with Section 3(a),
Executive shall not be subject to the restrictions contained in Section
7(a)(i).  Notwithstanding the above provisions, if Executive violates the
provisions of this Section 7 and the Corporation or the Bank must seek
enforcement of the provisions of Section 7 and is successful in enforcing the
provisions, either pursuant to a settlement agreement, or pursuant to court
order, the covenant not to compete will remain in effect for one full year
following the date of the settlement agreement or court order.
 
(d)  Executive hereby agrees that the provisions of this Section 7 are fully
assignable by the Corporation and the Bank to any successor.  Executive also
acknowledges that the terms and conditions of this Section 7 will not be
affected by the circumstances surrounding his termination of employment, absent
a breach of this Agreement by Corporation.
 
(e)  Executive acknowledges and agrees that any breach of the restrictions set
forth in this Section 7 will result in irreparable injury to the Corporation and
the Bank for which it shall have no meaningful remedy at law, and the
Corporation and the Bank shall be entitled to injunctive relief in order to
enforce provisions hereof.  Upon obtaining any such final and nonappealable
injunction, the Corporation and the Bank shall be entitled to pursue
reimbursement from Executive and/or Executive’s employer of attorney’s fees and
costs reasonably incurred in obtaining such final and nonappealable injunction. 
In addition, the Corporation and the Bank shall be entitled to pursue
reimbursement from Executive and/or Executive’s employer of costs reasonably
incurred in securing a qualified replacement for any employee enticed away from
the Corporation and the Bank by Executive.  Further, the Corporation and the
Bank shall be entitled to set off against or obtain reimbursement from Executive
of any payments owed or made to Executive hereunder.
 
8. Unauthorized Disclosure. During the term of his employment hereunder, or at
any later time, Executive shall not, without the written consent of the Board
and the Bank Board or a person authorized thereby (except as may be required
pursuant to a subpoena or other legal process), knowingly disclose to any
person, other than an employee of the Corporation and the Bank or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive of the Corporation and
the Bank, any material confidential information obtained by him while in the
employ of the Corporation and the Bank with respect to any of the Corporation’s
and the Bank’s or any of their subsidiaries’ services, products, improvements,
formulas, designs or styles, processes, customers, methods of business or any
business practices the disclosure of which could be or will be damaging to the
Corporation and the Bank; provided, however, that confidential information shall
not include any information known generally to the public (other than as a
result of unauthorized disclosure by Executive or any person with the
assistance, consent or direction of Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Corporation and the Bank or any
information that must be disclosed as required by law.
8

--------------------------------------------------------------------------------

9.  Requirement of Release; Cessation and Recovery on Competition. 
Notwithstanding anything herein to the contrary, Executive’s entitlement to any
payments under Sections 5 and 6 shall be contingent upon Executive’s prior
agreement with and signature to a complete release agreement in the form as
mutually agreed by the parties.  Such release agreement shall be executed, if at
all, and the applicable payments and benefits contingent upon the execution of
such agreement shall be provided or commence being provided, if at all, within
sixty (60) days following the date of termination; provided, however, that if
such sixty (60) day period begins in one taxable year and ends in a second
taxable year, the payments and benefits will be provided or commence being
provided, if at all, in the second taxable year.

 
10.  Indemnification; Liability Insurance.  The Corporation and the Bank shall
indemnify Executive, to the fullest extent permitted by Pennsylvania law, with
respect to any threatened, pending or contemplated action, suit or proceeding
brought against him by reason of the fact that he is or was a director, officer,
employee or agent of the Corporation and the Bank or is or was serving at the
written request of the Corporation as a director, officer, employee or agent of
another person or entity.  Executive’s right to indemnification provided herein
is not exclusive of any other rights to which Executive may be entitled under
any bylaw, agreement, vote of shareholders or otherwise, and shall continue
beyond the term of this Agreement.
 
11.  Notices.  Except as otherwise provided in this Agreement, any notice
required or permitted to be given under this Agreement shall be deemed properly
given if in writing and if mailed by registered or certified mail, postage
prepaid with return receipt requested, to Executive’s address, in the case of
notices to Executive, and to the principal executive office of the Corporation,
in the case of notice to the Corporation or the Bank.
 
12.  Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
13.  Assignment.  This Agreement shall not be assignable by any party, except by
the Bank and the Corporation to any successor in interest to its business.
9

--------------------------------------------------------------------------------

14.  Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces any prior written or oral agreements between them respecting the within
subject matter.
 
15.  Successors; Binding Agreement.
 
(a)  The Corporation and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation and/or the
Bank to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation and the Bank would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Corporation” and “Bank” shall mean the Corporation and the Bank as defined
previously and any successor to its respective business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.
 
(b)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees or legatees.  If Executive should die following
termination of Executive’s employment without Cause, and any amounts would be
payable to Executive under this Agreement if Executive had continued to live,
all such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or, if there is no such
designee, to Executive’s estate.
 
16.  Legal Expenses.  The Bank shall reimburse Executive for all reasonable
legal fees and expenses he may incur in seeking to obtain or enforce any right
or benefit provided by this Agreement, but only with respect to such claim or
claims upon which Executive prevails. Such payments shall be made within
fourteen (14) days after delivery of Executive’s written request for payment
accompanied with such evidence of fees and expenses incurred as the Bank may
reasonably require.
 
17.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
18.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.
 
19.  Headings.  The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.
 
20. Limitations on Payments.
 
(a) Notwithstanding anything in this Agreement to the contrary, in the event the
payments and benefits payable hereunder to or on behalf of Executive, when added
to all other amounts and benefits payable to or on behalf of Executive, would
result in the imposition of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the amounts and benefits payable
hereunder shall be reduced to such extent as may be necessary to avoid such
imposition. All calculations required to be made under this subsection will be
made by the Corporation’s independent public accountants, subject to the right
of Executive’s representative to review the same. The parties recognize that the
actual implementation of the provisions of this subsection are complex and agree
to deal with each other in good faith to resolve any questions or disagreements
arising hereunder.
10

--------------------------------------------------------------------------------

(b)  All payments made to the Executive pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with applicable laws and
any regulations promulgated thereunder.
 
21.  Recovery of Bonuses and Incentive Compensation.  Notwithstanding anything
in this Agreement to the contrary, all bonuses and incentive compensation, but
not Annual Base Salary or payments due Executive under Section 5 or Section 6,
paid hereunder (whether in equity or in cash) shall be subject to recovery by
the Corporation or the Bank in the event that such bonuses or incentive
compensation are based on materially inaccurate financial statements or other
materially inaccurate performance metric criteria; provided that a determination
as to the recovery of a bonus or incentive compensation shall be made within
twelve (12) months following the date such bonus or incentive compensation was
paid.  In the event that the Board or the Bank Board determines by a vote of at
least 75% of the directors of the Board that a bonus or incentive compensation
payment to Executive is recoverable, Executive shall reimburse all or a portion
of such bonus or incentive compensation, to the fullest extent permitted by law,
as soon as practicable following written notice to Executive by the Corporation
or the Bank of the same.
 
22.  Application of Code Section 409A.
 
(a)  Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Executive
undergo a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h) or any successor thereto.  In addition, if Executive is deemed to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of Executive’s
“separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay Period”). 
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. 
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Executive that would not be
required to be delayed if the premiums therefore were paid by Executive,
Executive shall pay the full costs of premiums for such welfare benefits during
the Delay Period and the Bank shall pay Executive an amount equal to the amount
of such premiums paid by Executive during the Delay Period within ten (10) days
after the conclusion of such Delay Period.
11

--------------------------------------------------------------------------------

(b)  Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.
 
(c)  Any payments made pursuant to Sections 5 and 6, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.
 
23.  Effect of Participation in the Troubled Asset Relief Program Capital
Purchase Program.
 
(a)  The Corporation has entered into agreements with the U.S. Treasury
Department (“Treasury”) under which the Corporation issued preferred shares
(“Preferred Shares”) and other securities to Treasury as part of the Troubled
Assets Relief Program Capital Purchase Program (“CPP”) established under the
Emergency Economic Stabilization Act of 2008.
 
(b)  The Emergency Economic Stabilization Act of 2008, as amended (together with
all associated regulations, interpretations and guidance that are now, or may in
the future be, issued, “EESA”) imposes certain restrictions on employment
agreements, severance, bonus and incentive compensation, stock options and
awards, and other compensation and benefit plans and arrangements (“Plans”)
maintained by the Corporation and its affiliates, including the Bank, and
requires that such restrictions remain in place for so long as Treasury holds
any debt or equity securities issued by the Corporation.  The parties hereby
agree that all Plans providing benefits to the Executive shall be construed and
interpreted at all times that Treasury maintains any debt or equity investment
in the Corporation in a manner consistent with EESA, and all such Plans shall be
deemed to have been amended as determined by the Corporation and the Bank so as
to comply with the restrictions imposed by EESA.  The Executive recognizes that
such changes may result in the reduction or elimination of benefits otherwise
provided to the Executive under this Agreement or any other Plan.  In the event
of such reduction or elimination of benefits, the Corporation and the Bank agree
that they shall replace such benefits with substantially comparable benefits if
and as permitted by EESA.  Nothing in this paragraph 23 shall eliminate or
interfere with Executive’s right to seek any benefits or payments due to
Employee hereunder, and, notwithstanding Paragraph 25, Executive may institute
litigation to avoid any adverse effect from EESA and to obtain such benefits and
payments.  Notwithstanding any other terms of this Agreement or any other Plan
providing benefits to the Executive, to the extent that any provision of this
Agreement or any other Plan is determined by the Bank to be subject to and not
in compliance with EESA, including the timing, amount or entitlement of the
Executive to any payment of severance, bonus or any other amounts, such
provisions shall be interpreted and deemed to have been amended to comply with
the terms of EESA.  Without limiting the foregoing, any “golden parachute
payment” or other severance payments due in connection with termination of the
Executive’s employment with the Bank provided under this Agreement or any other
Plan, as defined under Section 111 of EESA, including any benefits payable under
Sections 5 and 6, shall be prohibited if such termination occurs while the
Preferred Shares remain outstanding and held by Treasury.
12

--------------------------------------------------------------------------------

24.  Limitation on Golden Parachute Payments.  Notwithstanding anything in this
Agreement to the contrary, the obligation to make payment of any severance
benefits as provided herein (including, without limitation, any payments due
Executive under Section 5 or Section 6 and, to the extent incurred after
termination, legal fees and expenses covered by Section 16), is conditioned upon
(i) the Corporation and the Bank obtaining any necessary approvals from each of
their primary regulators (including, where applicable, FDIC concurrence), and
(ii) compliance with applicable law, including 12 C.F.R. Part 359.  In addition,
Executive covenants and agrees that the Corporation and the Bank and their
successors and assigns shall have the right to demand the return of any “golden
parachute payments” (as defined in 12 C.F.R. Part 359) in the event that any of
them obtain information indicating that the Employee committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses contained in 12 C.F.R. §359.4(a)(4), and Executive shall promptly
return any such “golden parachute payment” upon such demand.

 
25.  Arbitration.  Corporation, Bank and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time. 
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”).  Corporation, Bank or Executive may initiate an arbitration
proceeding at any time by giving notice to the other in accordance with the
Rules.  Corporation and Bank and Executive may, as a matter or right, mutually
agree on the appointment of a particular arbitrator from the Association’s
pool.  The arbitrator shall not be bound by the rules of evidence and procedure
of the courts of the Commonwealth of Pennsylvania but shall be bound by the
substantive law applicable to this Agreement.  The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein.
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
ROYAL BANCSHARES OF PENNSYLVANIA, INC.
 
 
 
By:
/s/ F. Kevin Tylvs
 
 
 
ROYAL BANK AMERICA
 
 
 
By:
/s/ F. Kevin Tylvs
 
 
 
EXECUTIVE
/s/ Andrew J. Miller


 
14


--------------------------------------------------------------------------------